COURT OF APPEALS
SECOND 
DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-179-CV
  
  
SHERRIL 
ANDREWSON                                                          APPELLANT
  
V.
  
USI 
ADMINISTRATORS, INC.                                                     APPELLEE
 
  
------------
 
FROM 
THE 141ST DISTRICT COURT OF TARRANT COUNTY
 
------------
 
MEMORANDUM OPINION1
 
------------
        Appellant 
Sherril Andrewson appeals from the trial court’s judgment signed February 11, 
2004. She filed a motion for new trial on March 12, 2004. Therefore, 
Andrewson’s notice of appeal was due May 11, 2004. Her notice of appeal was 
filed June 9, 2004. She did not file a motion for extension of time to file the 
notice of appeal. Consequently, Andrewson’s notice of appeal was untimely.2
        Because 
the notice of appeal was untimely, we sent a letter to Andrewson requesting a 
response showing grounds for continuing the appeal, as it appeared we lacked 
jurisdiction. We did not receive a response. Because Andrewson’s notice of 
appeal was untimely filed, we dismiss this case for want of jurisdiction.3
 
                                                                  PER 
CURIAM
 
 
PANEL D:   DAUPHINOT, 
HOLMAN, and GARDNER, JJ.
DO 
NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: 
August 19, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
See Tex. R. App. P. 
26.1(a)(1) (providing notice of appeal must be filed within 90 days of signing 
of judgment if motion for new trial filed); 26.3 (providing appellate court may 
extend deadline if motion requesting extension and notice of appeal are filed 
within 15 days after deadline).
3.  
See Tex. R. App. P. 25.1, 
26.1 (providing, together, that appellate court has jurisdiction over timely 
filed notice of appeal); 42.3(a); 43.2(f).